         Case 1:17-cr-00684-ER Document 234
                                        232 Filed 05/16/19
                                                  05/14/19 Page 1 of 1

                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York
                                5/16/2019

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   May 14, 2019


BY ECF                                Sentencing will be held on August 15, 2019, at 10:00 a.m. for
The Honorable Edgardo Ramos           Mr. Dawkins, and at 11:00 a.m. for Mr. Code. PSI ordered.
United States District Judge          SO ORDERED.
Southern District of New York
40 Foley Square
New York, New York 10007
                                                                                  5/15/2019
         Re: United States v. Dawkins and Code,
             No. S1 17 Cr. 684 (ER)

Dear Judge Ramos:

       The Government writes to request that the Court order the presentencing investigation
and presentence reports for defendants Christian Dawkins and Merl Code, and to set a sentencing
date. Attorneys for the Government are available for sentencing anytime except August 1-9,
2019.



                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney

                                            By:    ___/s/___________________________
                                                   Robert L. Boone/Noah Solowiejczyk
                                                   Eli J. Mark
                                                   Assistant United States Attorneys
                                                   (212) 637-2208/2473/2431

cc:    Defense Counsel (by ECF)
